DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 22 April 2021, claim(s) 1, 4-7, 9, 10, 12, and 14-16 is/are amended per Applicant’s request. Claim(s) 8 is/are cancelled. Claim(s) 20 is/are new. Therefore, claims 1-7 and 9-20 are presently pending in the application, of which, claim(s) 1 and 16 is/are presented in independent form.

No IDS has been received. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 101 rejection of claims 1-7 and 12-19 is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Larry Vierra (Reg. No. 33,809) on 28 April 2021.

The application has been amended as follows: 
In the claims:
11. (Currently Amended) The method according to claim [[8]]1, further comprising:
transferring the data from one or more sending data nodes to one or more receiving data nodes based on a default transferring data system strategy when no second data node has a same storage format as a first data node.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165